Littleton, Judge,
delivered the opinion of the court:
In the case of Francis S. Appleby and Eva Lee Appleby v. The United States, No. 50155, this day decided, the court considered the identical issue presented by the instant case and the opinion rendered there is equally applicable here.
Plaintiff here sues to recover $12,695.77, plus interest, said to represent an overpayment of his individual income tax paid for the calendar year 1944, occasioned by the carry-back of an alleged net operating loss incurred in 1946. The claim is based on Sections 23 (s) and 122 of the Internal Eevenue Code; 26 U. S. C. (1946 Ed.) §§ 23 (s) and 122.
As is apparent from the findings of fact herein, the only pertinent factual differences between this and the case referred to above is the identity of the parcels of realty sold, the claimant, and the amounts claimed. For the reasons given in the above case, we hold that Section 122 (d) (5) is applicable and precludes recovery by the plaintiff. His petition is therefore dismissed.
It is so ordered.
Madden, Judge; and Jones, Chief Judge, concur.